Citation Nr: 0430540	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  03-21 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from May 1964 until May 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  The evidence establishes that the veteran is the 
recipient of a Presidential Unit Citation consistent with 
participation in combat with the enemy.

2.  The veteran has alleged in-service stressors consistent 
with the circumstances of his military service.

3.  The competent evidence includes a diagnosis of PTSD based 
upon in-service stressors deemed verified.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 101, 
1110, 1112, 1113, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f), 4.125 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2004).  In light of the favorable determination contained 
herein, additional development with regard to VA's duties to 
notify and assist would serve no useful purpose.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

Relevant law and regulations

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

Service connection- PTSD

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994) (DSM-IV).  

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, under 38 U.S.C.A. 
1154(b), 38 C.F.R. 3.304(d) and (f), and the applicable 
provisions contained in VA Manual 21-1, the evidence 
necessary to establish the incurrence of a recognizable 
stressor during service to support a claim of service 
connection for PTSD will vary depending on whether the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's military occupational specialty to determine if he 
engaged in combat; rather, other supportive evidence of 
combat experience may also be accepted.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994).  If combat is affirmatively indicated, 
then the veteran's lay testimony regarding claimed combat-
related stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau v. Brown, 9 
Vet. App. at 395-96 (1996); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Factual background

The veteran had active service from May 1964 until May 1968, 
including service in Vietnam from March 1965 to November 
1965.  His Department of Defense (DD) Form 214 reflects that 
his awards and decorations included the Presidential Unit 
Citation (PUC).  His military personnel records indicate the 
PUC was approved on December 18, 1967, but does not specify 
the time of the action for which the award was made.  His 
tour of duty included service in Naha, Okinawa, and Da Nang, 
South Vietnam.  The veteran's service personnel records also 
show primary duties of "SupAdminClk" from November 1964 
until November 1965.  His subsequent military occupational 
specialty was general warehouseman.  

The veteran received the following decorations: Presidential 
Unit Citation; Good Conduct Medal; National Defense Service 
Medal, Republic of Vietnam Campaign Medal with Device '60; 
and the Armed Forces Expeditionary Medal.

The veteran's service medical records are absent any 
psychiatric complaints or findings.  His separation 
examination in April 1968 showed no abnormalities.  

Following service, the veteran sought psychiatric treatment 
at the Vet Center.  An August 2000 treatment report contained 
a comment from the veteran's wife indicating that his 
personality was greatly altered upon return from Vietnam.  
The veteran was found to have a significant amount of 
symptomatology associated with PTSD.  Such symptoms were 
corroborated by his wife.  

The veteran's treatment at the Vet Center continued though 
January 2001.  Such records note PTSD symptomatology but do 
not contain a definitive diagnosis of PTSD.  

A VA outpatient treatment record dated in August 2001 
revealed complaints of nightmares, night sweats, flashbacks 
and startle reactions.  He also complained of depression and 
anxiety.  The veteran stated that he had experienced such 
symptoms since his tour in Vietnam.  He further indicated 
that, during service, he witnessed a firefight in which many 
soldiers were killed or injured.  The veteran also stated 
that his most traumatic experiences involved handling body 
bags.  In some cases the bags contained friends and comrades 
who had been laughing and talking only hours earlier.  
Following the interview, an impression of recurrent major 
depression vs. PTSD was rendered.

September 2001 VA clinical records contain a diagnosis of 
major depression/PTSD.  He again noted his experienced with 
body bags in service.  Such thoughts had been exacerbated by 
the terror attacks of September 11, 2001.  

A January 2002 clinical record contained diagnoses of anxiety 
and depression, not otherwise specified.  The veteran's 
symptomatology of nightmares, disturbed sleep and anxiety and 
depression were again noted.  

The veteran was examined by VA in June 2002.  The veteran 
described his military history to involve numerous stressful 
events.  First, he noted that he helped put fallen soldiers 
in body bags, which he then transported to a large warehouse.  
The veteran indicated that his nightmares and visualizations 
frequently involved body bags stacked in coolers.  

The veteran further described three occasions on which his 
life was endangered.  First, his vehicle almost toppled over 
while he was digging bunkers.  Additionally, the veteran 
described two firefights in which the shelling was very close 
by.  He sustained no combat wounds.  

Following a review of the veteran's symptomatology, the VA 
examiner rendered a diagnosis of PTSD.  As based on the 
history provided by the veteran, it was determined that he 
had experienced a terrifying event.  Such event was 
reexperienced through nightmares and there were significant 
efforts to avoid thoughts and feelings associated with the 
trauma.  The veteran's significantly exaggerated startle 
response was noted.  

The VA examiner in June 2002 concluded that the veteran's 
PTSD was related to his service experience in Vietnam.  

In July 2004, the veteran presented testimony at a personal 
hearing before the undersigned.  He again explained that his 
duties in Vietnam included the storage of body bags.  He 
explained that he engaged in that task from about November 
1964 to approximately November or December 1965.  He would 
perform that task for whole days.  

The veteran also described an instance in which he was 
operating a forklift on a hill near Da Nang.  He was fired at 
while he was storing ammunition on a hillside.  He also was 
having difficulty controlling the forklift, which could have 
rolled down the mountain.  The veteran stated that the event 
was witnessed by a Captain, but he could not remember his 
name.  The Captain assisted him in keeping the forklift from 
tipping.  

The veteran further stated that he was almost killed in 
firefights on two occasions.  After one fight, the veteran 
saw the bodies of the dead before they were put into the 
bags.  One such firefight was witnessed by a Sergeant P.  

Additionally, the veteran testified that a fellow soldier in 
his unit was wounded.  

Finally, the veteran stated that he had seen a Vietnamese 
person blow himself up from a distance.  

At the July 2004 hearing, the veteran's wife also testified.  
She stated that she did not possess any correspondence from 
the veteran during his military years that could corroborate 
the stressors that he had described.  The veteran's wife 
described the veteran's PTSD symptomatology.  

At the close of the hearing, the veteran denied that he had 
sent letters to friends or family in which his stressors were 
discussed.  He stated that he might have pictures of his 
Vietnam service.  



Analysis

The veteran is seeking service connection for PTSD.  He cites 
several traumatic incidents in service, as follows:  1) he 
handled and stored body bags over an extended period of time; 
2) two firefights occurred very close to the veteran; 3) he 
was shot at while operating a forklift; and 4) a comrade in 
his unit was wounded.

As previously noted, in order to establish a claim of 
entitlement to service connection for PTSD, it is necessary 
to show that an in-service stressor occurred.  In making that 
assessment, it is first necessary to determine whether the 
veteran engaged in combat with the enemy.  In this regard, 
the Board notes that the veteran received a Presidential Unit 
Citation, an award or decoration specifically denoting combat 
participation.  In addition, his military personnel records 
indicate that he participated in operations in Da Nang.  With 
resolution of doubt in the veteran's favor, the Board finds 
that the evidence of record is consistent with combat 
activity.  The veteran's alleged stressors outlined above are 
consistent with such combat activity and, as such, are deemed 
verified by the Board.  Specifically, the veteran's claims of 
handling body bags and being proximate to firefights is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service.  It is pointed out that his service 
personnel records reflect duties of administrative clerk and 
general warehouseman.  Such duties are consistent with the 
types of stressors claimed by the veteran.  Furthermore, the 
June 2002 VA examination report attributes the veteran's 
current PTSD to his military service.  

In conclusion, the evidence of record contains a diagnosis of 
PTSD based upon an in-service stressful event deemed 
verified.  With resolution of doubt in the veteran's favor, 
the Board finds that the evidence supports the claim for 
service connection for PTSD.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  




ORDER

Service connection for PTSD is granted.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




